Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-4, 6-10, 12-14, 16-19, 21-22, and 25-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an luminaire driver requiring:
a driver circuitry arranged inside said driver housing, between said first and second power supply input connector elements and said output connector elements, wherein said driver housing is provided with an equipotential connecting part available at an external surface of said driver housing and intended for being connected to an equipotential part of the luminaire, said luminaire driver further comprising a resistive circuitry arranged inside said driver housing and connected between the equipotential connecting part and the first power supply input connector element, in combination with other limitations of the claim.
With regards to claim(s) 25: the prior art fail to disclose a/an luminaire driver requiring:
wherein said driver housing is provided with an equipotential connecting part available at an external surface of said driver housing and intended for being connected to an equipotential part of the luminaire; said luminaire driver further comprising a resistive circuitry, a switching element and a control means for controlling said switching element, wherein said switching element is connected in series with the resistive circuitry, in a branch between the equipotential connecting part and the first power supply input connector element, in combination with other limitations of the claim.
With regards to claim(s) 26: the prior art fail to disclose a/an luminaire driver requiring:
wherein said driver housing is provided with an equipotential connecting part available at an external surface of said driver housing and intended for being connected to an equipotential part of the luminaire; said luminaire driver further comprising a first resistive circuitry connected between the equipotential connecting part and the first power supply input connector element, and a second resistive circuitry connected between the equipotential connecting part and the second power supply input connector element, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-4, 6-10, 12-14, 16-19, 21-22, ; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see section IV, filed 3/4/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844